DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s submission filed on 05/06/2021.   Claims 1-9, 12-15, 17-35, 37-41 were pending.  Claims 1, 14, 24, 29 were amended.  Claims 14-15, 17-28 were withdrawn.  Claims 10-11, 16, 36 were cancelled.  
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 29, 33, 34 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nguyen et al. (US 2018/0366333 A1).
Regarding to claim 29, Nguyen discloses a pad for chemical mechanical planarization, the pad comprising:
a material having a major surface (polishing layer 12; See Fig 1, 1A, paragraph 0061; Fig 14, Fig 14A-14C, Fig 15, Fig 15A-15C, paragraph 0101-0102).);
asperities (60, 62, 64, 66, 68 and/or 260, 262, 264, 266, 268) on the major surface, the asperities comprise a lead surface (vertical size wall 160a, 162a or 360a, 362a); a trailing surface (160b, 360b); an upper surface (62a, 262a) between the leading surface and the trailing surface, a shearing edge at an intersection between the leading surface and the upper surface (See Fig 1B-1C; Fig 2B-2C; paragraph 0061-0076).
one or more of a density of the asperities changing as a function of a distance from a center of the pad (Fig 14, Fig 14A-14C, Fig 15, Fig 15A-15C, paragraph 0101-0102).


Regarding to claim 34, Nguyen discloses the pad comprises at least eight segments (40, 42, 44, 46, 48, 50, 52, 54), a longitude axis of the asperities of each segment parallel with a longitude axis of other asperities of their respective segment and angled with respect to a longitude axis of the asperities of at least other segments (See Fig 1, Note: e.g. a longitude axis of the asperities of segment (40) is parallel with a longitude axis of segment (48) and angled with respect to a longitude axis of the asperities of at least other segments (42, 44, 46, 50, 52, 54)); or longitude axis of the asperities of segment (42) is parallel with a longitude axis of segment (50) and angled with respect to a longitude axis of the asperities of at least other segments (40, 44, 46, 48, 52, 54).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2018/0366333 A1) as applied to claims 29, 33, 34 above, and further in view of Song et al. (US 2013/0225052 A1).
Regarding to claim 30, Nguyen fails to disclose the angle between the leading surface and the major surface is different than the angle between the trailing surface and the major surface.  Song discloses an angle between the major surface and the leading surface is different than the angle between the major surface and the trailing surface (See Fig 1, 5A-5B).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen in view of Song by having the angle between the leading surface and the major surface is different than the angle between the trailing surface and the major surface because it will improve the performance of the polishing pad.
Regarding to claim 31, Nguyen fails to disclose the upper surface is not parallel with the major surface.  Song discloses the upper surface is not parallel with the major surface (Fig 1, Fig 5A-5B).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen in view of Song by having the upper surface is not parallel with the major surface because it will improve the performance of the polishing pad.

Regarding to claim 32, Song discloses the angle between the upper surface and the major surface is 3.976 ° (See Fig 6, Seg. 3 Angle, paragraph 0051; with applicant's range "from greater than about 0 ° to about 10 °).

Allowable Subject Matter
9.	Claims 1-9, 12-13, 35, 37-41 are allowed.
10.	The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts fail to disclose asperities extending from the major surface, a ratio between a length and a width of each of the asperities greater than about 2:1, and an included angle between a leading surface of at least some asperities and the major surface greater than about 90°, a skew angle between a longitudinal axis of each of the at least some of the asperities and a line perpendicular to a tangent of the pad proximate each of the respective at least some of the asperities within a range from about 25° and about 45°, an overlap of the asperities in a radial direction within a range from about 0.5 µm and about 500 µm.

Response to Arguments
11.	The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C §112(b) with respect to claims 8, 10, 39-41.
The applicant’s amendment along with the remarks with respect to claims 1-9, 12-13, 35, 37-41 was sufficient.  Thus, the examiner withdraw the previous ground of rejection and allowed claims 1-9, 12-13, 35, 37-41.
Regarding to claim 29, the applicants stated:
“However, Song does not appear to describe, either expressly or inherently, a pad for chemical mechanical planarization, the pad comprising “a material having a major surface; and asperities on the major surface, the asperities comprising a leading surface, a trailing surface, an upper surface between the leading surface and the trailing surface, a shearing edge at an intersection of the leading surface and the upper surface, one or more of an angle between the leading surface and the major surface, an angle between the trailing surface and the major surface, an angle between the upper surface and the major surface, a skew angle of the asperities, and a density of the asperities changing as a function of a distance from a center of the pad,” as recited in claim 29, as proposed to be amended.
For example, Song does not appear to describe, either expressly or inherently, that one or more of an angle between as leading surface of the protrusions 11a, lib and a major surface of the plate shaped substrate 10, an angle between a trailing surface of the protrusions 11a, lib and a major surface of the plate shaped substrate 10, an angle between an upper surface of the protrusions 11a, lib and a major surface of the plate shaped substrate 10, a skew angle of the protrusions 11a, 11b, and a density of the protrusions 11a, lib changes as a function of a distance from a center of the plate-shaped substrate 10. Rather, Song appears to describe that such features are constant with a distance from a center of the plate-shaped substrate 10.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Song with respect to claims 29-34.
Regarding to claims 29, 33 and 34, the applicants stated:
“However, Nguyen does not describe, either expressly or inherently, a pad for chemical mechanical planarization, the pad comprising “a material having a major surface; and asperities on the major surface, the asperities comprising a leading surface, a trailing surface, an upper surface between the leading surface and the trailing surface, a shearing edge at an intersection of the leading surface and the upper surface, one or more of an angle between the leading surface and the major surface, an angle between the trailing surface and the major surface, an angle between the upper surface and the major surface, a skew angle of the asperities, and a density of the asperities changing as a function of a distance from a center of the pad,” as recited in claim 29, as proposed to be amended.”
For example, Nguyen does not appear to teach or suggest one or more of an angle between the outer walls 160a, 162a, 360a, 362a and the major surface of the polishing layer 12; an angle between the inner walls 160b, 360b and the major surface of the polishing layer 12; an angle between the wet land areas 62a, 262a and the major surface of the polishing layer 12; a skew angle of the stacked trapezoidal groove regions 60, 62, 64, 66, 68; and a density of the asperities changing as a function of a distance from a center 16 of the polishing layer 12. Rather, with reference to FIG. 1 A, Nguyen appears to describe that: (1) the angle between the outer walls 160a, 162, 360a, 362a and the major surface of the polishing layer 12; (2)    the angle between the inner walls 160b, 360b and the major surface of the polishing layer 12; (3)    the angle between the wet land areas 62a, 262a and the major surface of the polishing layer 12; (4) the skew angle of the stacked trapezoidal groove regions 60, 62, 64, 66, 68; and (5) a density of the trapezoidal groove regions 60, 62, 64, 66, 68 are constant as a function of a distance from the center and do not change as a function of a distance from a center 16 of the polishing layer 12.”
The examiner disagrees.  Nguyen clearly teaches one or more of a density of the asperities (i.e. the number of asperities or groove per unit area) changing as a function of a distance from a center of the pad (See Fig 14, Fig 14A-14C, Fig 15, Fig 15A-15C, paragraph 0101-
New ground of rejections under 35 U.S.C §103 were set forth as discussed above for claims 30-32 as being unpatentable over Nguyen in view of Song.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713